Name: Commission Regulation (EU) NoÃ 1204/2009 of 4Ã December 2009 amending Regulation (EC) NoÃ 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community
 Type: Regulation
 Subject Matter: agri-foodstuffs;  production;  agricultural policy;  EU finance;  economic policy
 Date Published: nan

 10.12.2009 EN Official Journal of the European Union L 323/64 COMMISSION REGULATION (EU) No 1204/2009 of 4 December 2009 amending Regulation (EC) No 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (1), and in particular Article 12 thereof, Whereas: (1) Commission Regulation (EC) No 968/2006 (2) has fixed certain deadlines for the implementation of measures in the framework of restructuring plans and national diversification programmes. It has since become evident that there is the need to define a new calendar for the temporary scheme for restructuring of the sugar industry to take into account the consequences of the global financial crisis on the economies of certain Member States and the sudden important changes in the national restructuring programmes that started in 2008 and are still ongoing. (2) The second subparagraph of Article 1(3) of Regulation (EC) No 320/2006 provides that any remaining amounts in the temporary restructuring fund after the financing of measures are transferred to the European Agricultural Guarantee Fund. In order to ensure sound financial and budgetary management of the remaining funds, it is appropriate to postpone the existing final dates for eligibility of payments made under the restructuring fund in case the undertakings concerned update their restructuring plans. (3) Regulation (EC) No 968/2006 should, therefore, be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 968/2006 is amended as follows: 1. in Article 6(1), the following second subparagraph is added: By way of derogation from point (b) of the first subparagraph, upon a motivated request of the undertaking concerned, the Member States can grant an extension of the deadline fixed in that point until 30 September 2011 at the latest. In such case, the undertaking shall submit an amended restructuring plan according to Article 11.; 2. in Article 14, paragraph 3 is replaced by the following: 3. The actions and measures provided for in a national restructuring programme shall be implemented by 30 September 2011.; 3. in Article 17, paragraph 2 is replaced by the following: 2. The first payment may be made in September 2007. The aid for diversification, the additional aid for diversification and the transitional aid to certain Member States shall not be paid later than 30 September 2012.; 4. in Article 22, paragraph 3 is replaced by the following: 3. Except in the case of force majeure, the security shall be forfeited if the conditions set out in paragraph 1 have not been fulfilled on 30 September 2012 at the latest.; 5. in Article 24, the first subparagraph of paragraph 2 is replaced by the following: By 30 June 2012, the Member State shall submit to the Commission a final progress report comparing the actions or measures implemented and the expenses incurred to the ones foreseen in the restructuring plans, the national restructuring programmes and the business plans and explaining the reasons for deviations.; 6. a new Article 22b is added in Chapter V: Article 22b Eligibility of payments Expenditure shall only be eligible for Community financing if it has been paid by the Member State to the beneficiary by 30 September 2012 at the latest.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 58, 28.2.2006, p. 42. (2) OJ L 176, 30.6.2006, p. 32.